DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 4/7/2020. Claims 1-20 are pending and considered below.

Drawings
The drawings are objected to because “surgical robot 10” and “robotic arm system 100” are not labelled in FIG. 1 and FIG. 2, as indicated in applicant’s specification, paragraphs [0079-0082] (PGPub). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“navigation system” is a display, camera and optical target, as disclosed in applicant’s specification, paragraphs [0079] and [0120], FIG. 1, navigation system-200, and FIG. 6a,b, camera-210, and optical target-220;
“robotic arm system” is arms and joints, as disclosed in applicant’s specification, paragraphs [0080-0081] and FIG. 2, robotic arm-110, first rotary joint-111, second rotary joint-112, autorotation joint-113, third rotary joint-114, fourth rotary joint-115, and connecting arm-116;
“force identification system” is sensors and encoders, as disclosed in applicant’s specification, paragraphs [0082] and [0085], FIG. 7, absolute encoder-301, incremental encoder-302, driver-303, speed reducer-304, and torque sensor-305, and FIG. 8, absolute encoder-301, incremental encoder-302, driver-303, and equivalent elastic body-306; and
“control system” is any existing PLC controller, single chip microcomputer, microprocessor and/or FPGA, as disclosed in applicant’s specification, paragraphs [0083-0084].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostrzewski et al. (US-2018/0263714-A1, hereinafter Kostrzewski).
Regarding claim 1, Kostrzewski discloses:
selecting a registration point of interest on an object according to a navigation system (paragraphs [0023-0024] and [0129]; and FIG. 1, surgical robot-102, patient-104, and tracking detector-108);
providing information of the selected registration point of interest on the object to a robotic arm system (paragraphs [0129-0134] and FIG. 38, robotic surgical system-3800, robotic arm-3802, end effector-3804, position sensor-3806, force feedback subsystem-3808, display-3810, and processor-3812);
controlling movements of a robotic arm in the robotic arm system to drive a trackable element to move to the registration point of interest on the object by the robotic arm (paragraphs [0134-0135]);
acquiring a force applied to a robotic arm terminal, the force detected by a force identification system (paragraphs [0023-0024]; FIG. 29, Force-based anatomy recognition; FIG. 30, System recognized contact with tissue; and FIG. 31, and uses this information to fine tune the registration on-the-fly); and
determining whether the trackable element has moved to the registration point of interest on the object according to the force applied to the robotic arm terminal (paragraph [0168] and FIG. 44, Receive haptic feedback from a force sensor-4402, and Determine that the haptic feedback corresponds to contact of an instrument with a certain material-4404).
Regarding claim 2, Kostrzewski further discloses:
acquiring a current position of the trackable element tracked by the navigation system (paragraph [0023], (ii) a position sensor for dynamically tracking a position of the end effector); and
determining whether the trackable element has moved to the registration point of interest on the object according to the current position of the trackable element (paragraph [0023]).
Regarding claim 3, Kostrzewski further discloses:
wherein the step of determining whether the trackable element has moved to the registration point of interest on the object according to the force applied to the robotic arm terminal has a high priority (paragraphs [0023-0024], (iii) a force feedback subsystem); and 
the step of determining whether the trackable element has moved to the registration point of interest on the object according to the current position of the trackable element has a low priority (paragraph [0023], (ii) a position sensor for dynamically tracking a position of the end effector).
Regarding claim 7, Kostrzewski further discloses:
comprising the following step before controlling the robotic arm to move: (paragraphs [0134-0135);
planning a movement trajectory by the robotic arm system based on the registration point of interest on the object selected by the navigation system (paragraphs [0023-0024] and [0129]; and FIG. 1, surgical robot-102, patient-104, and tracking detector-108); and
driving the trackable element to move to the registration point of interest along the movement trajectory by the robotic arm (paragraphs [0134-0135]).


Regarding claim 8, Kostrzewski further discloses:
comprising the following step before the step of determining whether the trackable element has moved to the registration point of interest on the object: (paragraph [0168] and FIG. 44, Receive haptic feedback from a force sensor-4402, and Determine that the haptic feedback corresponds to contact of an instrument with a certain material-4404);
calculating a force applied to the robotic arm terminal according to forces applied to each robotic arm joints acquired by the force identification system (paragraphs [0023-0024]; FIG. 29, Force-based anatomy recognition; FIG. 30, System recognized contact with tissue; and FIG. 31, and uses this information to fine tune the registration on-the-fly);
acquiring a force applied to the robotic arm terminal by the force identification system (paragraphs [0023-0024]);
comparing the calculated force applied to the robotic arm terminal with the acquired force applied to the robotic arm terminal (paragraph [0023], (IV) distinguishing between the force delivered by the operator and the resistive force caused by movement of the surgical instrument in relation to the tissue of the patient); and
updating the force identification system when a deviation between the calculated force applied to the robotic arm terminal and the acquired force applied to the robotic arm terminal is beyond a predetermined range (paragraphs [0024] and [0032]).
Regarding claim 11, Kostrzewski further discloses:
A surgical robot, comprising a control system, a force identification system, a robotic arm system (paragraphs [0129-0134] and FIG. 38, robotic surgical system-3800, robotic arm-3802, end effector-3804, position sensor-3806, force feedback subsystem-3808, display-3810, and processor-3812);
a navigation system (paragraphs [0023-0024] and [0129]; and FIG. 1, surgical robot-102, patient-104, and tracking detector-108);
the robotic arm system comprising a robotic arm with a robotic arm terminal configured to connect to a trackable element, the control system communicatively connected with the force identification system, the robotic arm system and the navigation system, the navigation system communicatively connected with the robotic arm system (paragraphs [0129-0134]);
wherein the navigation system (paragraphs [0023-0024] and [0129]; and FIG. 1, surgical robot-102, patient-104, and tracking detector-108);
is configured to provide information of a registration point of interest on an object to the robotic arm system (paragraphs [0129-0134] and FIG. 38, robotic surgical system-3800, robotic arm-3802, end effector-3804, position sensor-3806, force feedback subsystem-3808, display-3810, and processor-3812);
the robotic arm system is configured to control movements of the robotic arm to drive the trackable element to move to the registration point of interest on the object based on the information of the registration point of interest on the object (paragraphs [0134-0135]);
wherein the force identification system is mounted on the robotic arm and is configured to detect a force applied to the robotic arm terminal and provide the detected force applied to the robotic arm terminal to the control system (paragraphs [0023-0024]; FIG. 29, Force-based anatomy recognition; FIG. 30, System recognized contact with tissue; and FIG. 31, and uses this information to fine tune the registration on-the-fly); and
the control system is configured to determine whether the trackable element has moved to the registration point of interest on the object according to the force applied to the robotic arm terminal (paragraph [0168] and FIG. 44, Receive haptic feedback from a force sensor-4402, and Determine that the haptic feedback corresponds to contact of an instrument with a certain material-4404).
Regarding claim 12, Kostrzewski further discloses:
wherein the navigation system (paragraphs [0023-0024] and [0129]; and FIG. 1, surgical robot-102, patient-104, and tracking detector-108);
is configured to acquire a current position information of the trackable element and provide the current position information to the control system (paragraph [0023], (ii) a position sensor for dynamically tracking a position of the end effector); and
wherein the control system is configured to determine whether the trackable element has moved to the registration point of interest on the object according to the current position information of the trackable element (paragraph [0023]).
Regarding claim 13, Kostrzewski further discloses:
wherein the control system (paragraph [0134] and FIG. 38, processor-3812);
is configured such that determination of whether the trackable element has moved to the registration point of interest on the object according to the force applied to the robotic arm terminal has a high priority (paragraphs [0023-0024], (iii) a force feedback subsystem); and 
determination of whether the trackable element has moved to the registration point of interest on the object according to the current position information of the trackable element has a low priority (paragraph [0023], (ii) a position sensor for dynamically tracking a position of the end effector).







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, as applied to claims 1 and 11 above, and further in view of Noonan et al. (US-2018/0177383-A1, hereinafter Noonan).
Regarding claim 4, Kostrzewski further discloses:
wherein the step of determining whether the trackable element has moved to the registration point of interest on the object according to the force applied to the robotic arm terminal comprises: (paragraph [0168] and FIG. 44, Receive haptic feedback from a force sensor-4402, and Determine that the haptic feedback corresponds to contact of an instrument with a certain material-4404).
Kostrzewski does not disclose determining whether the force identification system operates normally. However, Noonan discloses detecting endoluminal buckling of flexible instruments, including the following features:
determining whether the force identification system (paragraphs [0038-0041] and FIG. 1, surgical robotic system-100, robotic arm-102, endoscope-118, and image registration module-130);
operates normally (paragraph [0105] and FIG. 10, Receive sensor data generated from a first sensor placed in a portion of the endoscope located within a patient lumen, the sensor data indicating a measured status based on an actual motion of the portion of the endoscope-1010, Receive expected data describing data associated with an expected status caused by an expected motion of the endoscope-1020, Compare the measured status with the expected status-1030, and Responsive to the measured status deviating from the expected status more or less than an associated threshold, determine that the endoscope has buckled-1040); and
if so, controlling the robotic arm to drive the trackable element to move towards the registration point of interest (paragraphs [0085-0094] and FIG. 8A, sensor regions).
Noonan teaches that a controller should determine that an endoscope has buckled when the measured force or position deviates from the expected force or position more than an associated threshold (paragraph [0105]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical robot registration system which determines whether force and position sensors are operating normally of Noonan into the surgical robot registration system which uses force sensor feedback to locate bones of Kostrzewski. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of continuing end-effector motion until the end-effector reaches the patient bone.
Regarding claim 5, Kostrzewski further discloses:
comparing the force applied to the robotic arm terminal with a calibration value (paragraphs [0023-0024], (iii) a force feedback subsystem); and 
determining that the trackable element has moved to the registration point of interest on the object if the force applied to the robotic arm terminal is equal to or greater than the calibration value, or otherwise keeping controlling the robotic arm to drive the trackable element to move towards the registration point of interest until the force applied to the robotic arm terminal is equal to or greater than the calibration value (paragraphs [0023-0024]; FIG. 29, Force-based anatomy recognition; FIG. 30, System recognized contact with tissue; and FIG. 31, and uses this information to fine tune the registration on-the-fly).
Kostrzewski does not disclose determining whether the force identification system operates normally. However, Noonan further discloses:
after the step of controlling the robotic arm to drive the trackable element to move towards the registration point upon the determination of the force identification system operating normally, the method further comprising: (paragraphs [0085-0094] and FIG. 8A, sensor regions).
Noonan teaches that a controller should determine that an endoscope has buckled when the measured force or position deviates from the expected force or position more than an associated threshold (paragraph [0105]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical robot registration system which determines whether force and position sensors are operating normally of Noonan into the surgical robot registration system which uses force sensor feedback to locate bones of Kostrzewski. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of continuing end-effector motion until the end-effector reaches the patient bone.
Regarding claim 6, Kostrzewski further discloses:
comprising the following steps after determining that the trackable element has moved to the registration point of interest on the object (paragraph [0168] and FIG. 44, Receive haptic feedback from a force sensor-4402, and Determine that the haptic feedback corresponds to contact of an instrument with a certain material-4404).
 Kostrzewski does not disclose determining whether the force identification system operates normally. However, Noonan further discloses:
determining whether the navigation system (paragraphs [0038-0041] and FIG. 1, surgical robotic system-100, robotic arm-102, endoscope-118, controller-120, and image registration module-130);
is able to track position of the trackable element normally (paragraph [0105] and FIG. 10, Receive sensor data generated from a first sensor placed in a portion of the endoscope located within a patient lumen, the sensor data indicating a measured status based on an actual motion of the portion of the endoscope-1010, Receive expected data describing data associated with an expected status caused by an expected motion of the endoscope-1020, Compare the measured status with the expected status-1030, and Responsive to the measured status deviating from the expected status more or less than an associated threshold, determine that the endoscope has buckled-1040); 
if so, controlling the robotic arm to drive the trackable element to move to a next registration point of interest (paragraphs [0085-0094] and FIG. 8A, sensor regions); and
or otherwise, controlling the robotic arm to adjust a pose of the trackable element until the navigation system is able to track position of the trackable element normally (paragraphs [0091-0094] and [0143]; FIG. 8B, sensor regions; and FIG. 17, Responsive to the insertion force exceeding the adaptive force threshold, send an endoscope command recommendation to the robotic surgical system-1760).
Noonan teaches that a controller should determine that an endoscope has buckled when the measured force or position deviates from the expected force or position more than an associated threshold (paragraph [0105]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical robot registration system which determines whether force and position sensors are operating normally of Noonan into the surgical robot registration system which uses force sensor feedback to locate bones of Kostrzewski. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of continuing end-effector motion until the end-effector reaches the patient bone.
Regarding claim 14, Kostrzewski does not disclose determining whether the force identification system operates normally. However, Noonan further discloses:
wherein the control system (paragraph [0041] and FIG. 1A, controller-120);
is configured to determine whether the force identification system (paragraphs [0038-0041] and FIG. 1, surgical robotic system-100, robotic arm-102, endoscope-118, and image registration module-130);
operates normally (paragraph [0105] and FIG. 10, Receive sensor data generated from a first sensor placed in a portion of the endoscope located within a patient lumen, the sensor data indicating a measured status based on an actual motion of the portion of the endoscope-1010, Receive expected data describing data associated with an expected status caused by an expected motion of the endoscope-1020, Compare the measured status with the expected status-1030, and Responsive to the measured status deviating from the expected status more or less than an associated threshold, determine that the endoscope has buckled-1040); and
if so, the control system controls the robotic arm to drive the trackable element to move towards the registration point (paragraphs [0085-0094] and FIG. 8A, sensor regions).
Noonan teaches that a controller should determine that an endoscope has buckled when the measured force or position deviates from the expected force or position more than an associated threshold (paragraph [0105]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical robot registration system which determines whether force and position sensors are operating normally of Noonan into the surgical robot registration system which uses force sensor feedback to locate bones of Kostrzewski. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of continuing end-effector motion until the end-effector reaches the patient bone.
Regarding claim 15, Kostrzewski further discloses:
the control system (paragraph [0134] and FIG. 38, processor-3812);
is configured to compare the force applied to the robotic arm terminal with a calibration value pre-stored in the control system (paragraphs [0023-0024], (iii) a force feedback subsystem); and 
if the force applied to the robotic arm terminal is equal to or greater than the calibration value, the control system determines that the trackable element have moved to the registration point of interest on the object, if the force applied to the robotic arm terminal is less than the calibration value, the control system keeps to control the robotic arm to drive the trackable element to move towards the registration point until the force applied to the robotic arm terminal is equal to or greater than the calibration value (paragraphs [0023-0024]; FIG. 29, Force-based anatomy recognition; FIG. 30, System recognized contact with tissue; and FIG. 31, and uses this information to fine tune the registration on-the-fly).
Kostrzewski does not disclose determining whether the force identification system operates normally. However, Noonan further discloses:
wherein upon the determination of the force identification system operating normally (paragraphs [0085-0094] and FIG. 8A, sensor regions).
Noonan teaches that a controller should determine that an endoscope has buckled when the measured force or position deviates from the expected force or position more than an associated threshold (paragraph [0105]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical robot registration system which determines whether force and position sensors are operating normally of Noonan into the surgical robot registration system which uses force sensor feedback to locate bones of Kostrzewski. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of continuing end-effector motion until the end-effector reaches the patient bone.
Regarding claim 16, Kostrzewski further discloses:
wherein after determination of the trackable element having moved to the registration point of interest on the object (paragraph [0168] and FIG. 44, Receive haptic feedback from a force sensor-4402, and Determine that the haptic feedback corresponds to contact of an instrument with a certain material-4404).
 Kostrzewski does not disclose determining whether the force identification system operates normally. However, Noonan further discloses:
the control system (paragraph [0041] and FIG. 1A, controller-120);
is further configured to determine whether the navigation system (paragraphs [0038-0041] and FIG. 1, surgical robotic system-100, robotic arm-102, endoscope-118, controller-120, and image registration module-130);
is able to track position of the trackable element normally (paragraph [0105] and FIG. 10, Receive sensor data generated from a first sensor placed in a portion of the endoscope located within a patient lumen, the sensor data indicating a measured status based on an actual motion of the portion of the endoscope-1010, Receive expected data describing data associated with an expected status caused by an expected motion of the endoscope-1020, Compare the measured status with the expected status-1030, and Responsive to the measured status deviating from the expected status more or less than an associated threshold, determine that the endoscope has buckled-1040); 
if so, the control system controls the robotic arm to drive the trackable element to move to a next registration point of interest (paragraphs [0085-0094] and FIG. 8A, sensor regions); and
or otherwise, the control system controls the robotic arm to adjust a pose of the trackable element until the navigation system is able to track the position of the trackable element normally (paragraphs [0091-0094] and [0143]; FIG. 8B, sensor regions; and FIG. 17, Responsive to the insertion force exceeding the adaptive force threshold, send an endoscope command recommendation to the robotic surgical system-1760).
Noonan teaches that a controller should determine that an endoscope has buckled when the measured force or position deviates from the expected force or position more than an associated threshold (paragraph [0105]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical robot registration system which determines whether force and position sensors are operating normally of Noonan into the surgical robot registration system which uses force sensor feedback to locate bones of Kostrzewski. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of continuing end-effector motion until the end-effector reaches the patient bone.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, as applied to claims 8 and 11 above, and further in view of Finley et al. (US-2020/0229878-A1, hereinafter Finley).
Regarding claim 9, Kostrzewski does not disclose a first sensor mounted on a robotic arm joint and a second sensor mounted at a robotic arm terminal. However, Finley discloses motion programming of a robotic device, including the following features:
wherein the forces applied to the respective robotic arm joints are acquired by: (paragraphs [0040-0045] and FIG. 2, robotic device-200, joints-204,208,212,216,220,224,230, links-206,210,214,218,222,226, and manipulator-228);
detecting a force applied to each of the robotic arm joints by using a first sensor mounted thereon (paragraph [0063]);
wherein the step of acquiring a force applied to the robotic arm terminal by the force identification system comprises: (paragraphs [0040-0045] and FIG. 2, robotic device-200, joints-204,208,212,216,220,224,230, links-206,210,214,218,222,226, and manipulator-228); and
detecting a force applied to the robotic arm terminal by using a second sensor mounted at the robotic arm terminal (paragraph [0059]).
Finley teaches determining a motion path of a surgical robot using force sensors coupled to joints and end effectors to place the end effector at a particular position in space at a particular point in time (paragraphs [0059], [0063] and [0114]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical robot registration system which determines the position of an end effector based on sensors coupled to joints and end effectors of Finley into the surgical robot registration system which uses force sensor feedback to locate bones of Kostrzewski. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of continuing end-effector motion until the end-effector reaches the patient bone.
Regarding claim 17, Kostrzewski further discloses:
wherein the control system is configured to: (paragraph [0134] and FIG. 38, processor-3812);
calculate a force applied to the robotic arm terminal according to forces applied to respective robotic arm joints detected by the plurality of first sensors (paragraphs [0023-0024]; FIG. 29, Force-based anatomy recognition; FIG. 30, System recognized contact with tissue; and FIG. 31, and uses this information to fine tune the registration on-the-fly);
compare the calculated force applied to the robotic arm terminal with the detected force applied to the robotic arm terminal (paragraph [0023], (IV) distinguishing between the force delivered by the operator and the resistive force caused by movement of the surgical instrument in relation to the tissue of the patient); and
update the force identification system when a deviation between the calculated force applied to the robotic arm terminal and the detected force applied to the robotic arm terminal is beyond a predetermined range (paragraphs [0024] and [0032]).
Kostrzewski does not disclose a first sensor mounted on a robotic arm joint and a second sensor mounted at a robotic arm terminal. However, Finley further discloses:
wherein the robotic arm comprises a plurality of robotic arm joints (paragraphs [0040-0045] and FIG. 2, robotic device-200, joints-204,208,212,216,220,224,230, links-206,210,214,218,222,226, and manipulator-228);
the force identification system comprises a first force identification device (paragraph [0063]);
a second force identification device (paragraph [0059]);
wherein the first force identification device comprises a plurality of first sensors, and each of the robotic arm joints is provided with at least one of the first sensors, and wherein each first sensor is configured to detect a force applied to a corresponding robotic arm joint of the robotic arm joints (paragraph [0063]); and
wherein the second force identification device comprises at least one second sensor mounted at the robotic arm terminal, the second sensor configured to detect a force applied to the robotic arm terminal (paragraph [0059]).
Finley teaches determining a motion path of a surgical robot using force sensors coupled to joints and end effectors to place the end effector at a particular position in space at a particular point in time (paragraphs [0059], [0063] and [0114]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical robot registration system which determines the position of an end effector based on sensors coupled to joints and end effectors of Finley into the surgical robot registration system which uses force sensor feedback to locate bones of Kostrzewski. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of continuing end-effector motion until the end-effector reaches the patient bone.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kostrzewski, as applied to claim 8 above, and further in view of Parihar et al. (US-2019/0125457-A1, hereinafter Parihar).
Regarding claim 10, Kostrzzewski does not disclose performing a neural network training on a force identification system. However, Parihar discloses a method for adjusting the operation of a surgical instrument using machine learning in a surgical suite, including the following features:
wherein the force applied to the robotic arm terminal (paragraphs [0676-0677]);
is calculated by a neural network calculation method (paragraph [1104]);
the method comprising: before output of the calculated force applied to the robotic arm terminal (paragraphs [0676-0677]); and
performing a neural network training on the force identification system and maintaining a network structure and a weight file after the neural network training (paragraph [1104]).
Parihar teaches that a surgical robotic system should include an artificial neural network that has been trained on training data to correlate various inputs to corresponding contextual information regarding a surgical procedure (paragraph [1104]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the surgical robotic system which includes an artificial neural network of Parihar into the surgical robot registration system which uses force sensor feedback to locate bones of Kostrzewski. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of using an artificial neural network to provide context to the force readings in the robotic arm.

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Herregodts (US-2021/0315591-A1) discloses a bone cutter and soft tissue protector. Cutting force is measured by a force sensor to compensate for deviations from the predictive model and to update the predictive model (paragraph [0156]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667